DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and examined below.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170210008 A1 (“Maeda”).

	

As per Claim 1, Maeda discloses method for collision-free motion planning of a first manipulator in a first working space and a second manipulator in a second working space, wherein the first and second working spaces at least partially overlap, the method comprising: 
importing a first dynamic roadmap for a first configuration space of the first manipulator, wherein the first dynamic roadmap includes a first search graph and a first mapping between the first working space and the first search graph (see ¶ 63—“map”; Figs. 1, 14); 
importing a second dynamic roadmap for a second configuration space of the second manipulator, wherein the second dynamic roadmap includes a second search graph and a second mapping between the second working space and the second search graph (see ¶ 63—“map”; Figs. 1, 14); and 
coordinating the motion of the first manipulator and the second manipulator based on the first dynamic roadmap and the second dynamic roadmap (see ¶ 41—“robot trajectories are generated such that the robot arms 5 and 6 do not interfere with the obstacle 7 or the robot arms 5 and 6 do not interfere with each other”).

As per Claim 2, Maeda further discloses wherein the step of coordinating the motion in- cludes: checking for collisions between the first manipulator and the second manipulator by means of the first mapping and the second mapping (see ¶ 41—“robot trajectories are generated such that the robot arms 5 and 6 do not interfere with the obstacle 7 or the robot arms 5 and 6 do not interfere with each other”; ¶ 63—“map”; Figs. 1, 14).

As per Claim 3, Maeda further discloses wherein the step of coordinating the motion includes: determining a first motion path for said first manipulator from said first dynamic roadmap; and determining a second motion path for the second manipulator from said second dynamic roadmap (see ¶ 99—“In the path planning process and the path shortening process, a process of checking whether the robot arms (5 and 6) do not interfere with each other”; ¶ 63—“map”).

As per Claim 4, Maeda further discloses where the first motion path is determined independently of the second motion path (see ¶ 38—“trajectory generation system”; Fig. 3).

As per Claim 5, Maeda further discloses wherein the first motion path defines a occupied area in the first working space and the second motion path is determined outside the occupied area (see ¶ 71—“region”; Fig. 6B).

As per Claim 6, Maeda further discloses the step: generating a coordination graph based on the first dynamic roadmap and the second dynamic roadmap, wherein the motion of the first manipulator and the second manipulator is coordinated by means of the coordination graph (see ¶ 59—“The starting points and the ending points are represented by 3D (XYZ) coordinates for moving reference portions of the arms”).

As per Claim 16, Maeda discloses apparatus comprising a first manipulator and a second manipulator and a control unit for dynamic motion planning, wherein the control unit is configured to perform the method according to claim 1 (see ¶ 63—“map”; ¶ 41—“robot trajectories are generated such that the robot arms 5 and 6 do not interfere with the obstacle 7 or the robot arms 5 and 6 do not interfere with each other”; Figs. 1, 14).

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664